Citation Nr: 1814293	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  11-27 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for right hand disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 1987.  He also served in the Navy Reserve following active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.  

The matter was previously remanded in May 2015 for a new VA examination.  It was remanded again in August 2017 for a Supplemental Statement of Case.  

As a result of the May 2015 VA examination, the Veteran was diagnosed with a right hand tendonitis, not arthritis, as previously claimed.  Accordingly, the Board finds it appropriate to expand the scope of his claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has recharacterized the Veteran's claim for service connection for a right hand arthritis more broadly, as a claim for "a right hand disability," as reflected on the title page.

The Veteran was scheduled for a video conference in December 2014.  However, he failed to appear for that hearing.  


FINDING OF FACT

The Veteran's right hand tendonitis is attributable to his active military service.  


CONCLUSION OF LAW

The criteria for service connection for a right hand disability have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. § 5100, 5103, 5103A, 5107.  The Veteran's claim of entitlement for service connection for a right hand disability been granted, as discussed below. As such, the Board finds that any error related to the VCAA with respect to this claim is moot and compliance with the VCAA need not be discussed.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Here, the Veteran's claim is for entitlement to service connection for a right hand arthritis. The Board notes that the Veteran's condition is a right hand tendonitis.

The Veteran asserts that while on active duty in November 1986, he was involved in a motorcycle accident.  His service treatment record reflected treatment for a fractured left hand and wrist, capsular strain of the right wrist, injured left foot, and multiple contusions and abrasions.  Another November 1986 record showed a diagnosis of a right ulnar styloid fracture in addition to the left hand and wrist fractures.  By March 1987, the Veteran's fractures of the metacarpal and metatarsals were healed, and he returned to full duty.  There was no diagnosis of right hand arthritis in service.  

During a January 2008 VA examination, the Veteran reported localized pain in his right hand and claimed to have been diagnosed with arthritis in 2001.  He characterized the pain as being sharp and aching, and that it has limited him in his activities.  He stated that he had been taking anti-inflammatory medications.  Upon examination and x-rays, the examiner diagnosed the Veteran with osteoarthritis of distal interphalangeal joints of the second through the fifth finger.  However, an etiology opinion was not offered.  

After missing two prior scheduled examinations, the Veteran was afforded a VA examination in January 2016.  A hand and finger examination revealed abnormal range of motion with evidence of pain on usage of the right hand.  After a repetitive use test, his right hand demonstrated no additional functional loss or reduced range of motion.  While swelling was reported, the Veteran did not report flare ups.  A muscle strength test revealed normal grip.  There was no evidence of muscle atrophy or ankylosis.  Bilateral hand x-rays revealed no evidence of a fracture or dislocation.  The examiner noted a mild deformity of the left ulnar styloid process, secondary to an old trauma.  The soft tissue and bony structures were unremarkable.  
Based on the Veteran's medical history and physical examination, the examiner diagnosed the Veteran with a right hand tendonitis, instead of right hand arthritis.  

While the Veteran did not have a diagnosis of arthritis of the right hand that is related to military service, the examiner opined that the right hand tendonitis is at least as likely as not related to the injury incurred in service.  The examiner explained that as a result of the November 1986 accident in service, the Veteran suffered a right ulnar styloid fracture in addition to the left hand and wrist fractures.  After the fractures healed, he returned to active duty in March 1987.  The examiner stated that while the Veteran did not fracture his right hand, he did sustain a fracture in the right wrist.  As a result, he continued to experience pain, stiffness, loss of grip strength, and shakes, when the hand is in pain.  These findings are consistent with a right hand tendonitis, which relates to the injury sustained during the March 1987 motor vehicle accident.  

In light of the positive nexus opinion by the January 2016 examiner, the Board finds that the evidence is at least in equipoise on the issue of whether the Veteran's right hand disability is related to service.  Thus, claim is granted.   


ORDER

Service connection for a right hand disability is granted.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


